Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 23 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      23d October 1781.
                  
                  Lord Cornwallis claims with great earnestness the accomplishment of the article of the Capitulation which engages to provide Transports for conveying the General and Staff Officers to New York.
                  Mr de Grandchain was of opinion that Yr Excelly would probably destine to this service two of the Vessels surrendered to the Marine—but that there would be a difficulty in manning them.
                  In these circumstances I take the liberty of proposing to Yr Excellency that the Crews might be furnished from the british marine prisoners— an equal number of french sailors to be returned for them— or in case there are no french sailors  in the possession of the enemy— that you will be pleased to suffer the exchange to be made for an equal number of American seamen—  This unhappy Class of men are now languishing under every species of inhumanity in the prison Ships of the british, who pursue this conduct with a view of forcing the men to enter their service— in which purpose by a perseverance in cruelty they too frequently succeed— and make an acquisition of seamen which otherwise wd not happen—  The Vessels in this case wd be returned at the port and to the person that Your Excelly shall direct.
                  This arrangement, if it does not interfere with any made by Yr Excelly— wd prevent the necessity of sendg Ld Cornwallis and the other officers by land, which wd be attended with political inconveniences— and relieve some of the suffering individuals above mentioned—for which an equal number of Seamen— or other prisoners wd be returned— upon the first occasion.
                  I am sorry to trouble Yr Excelly with this detail—but am happy in the opportunity of renewing the sincerest assurances of respectful attachment with which I have the honor to be Your Excellency’s most obedient Servant.
                  
               